Wheeler, J.
This appeal was taken from the overruling of the motion to quash the attachment. The notice of appeal refers to that ruling, and has no reference to the final judgment. It cannot be held to apply to the final judgment, thereafter rendered. The appeal bond describes the final judgment as the one appealed from ; but there is, in the record, no notice of such appeal. Notice of appeal is essential to give this Court jurisdiction of the case, on appeal. (1 Tex. R. 199; 6 Id. 76.) It is wanting in the present, case.
The judgment upon the motion to quash the attachment was an interlocutory judgment, from which an appeal does not lie : (2 Tex. R. 163, 529; 8 Id. 341.,) if it did, the bond would not sustain the appeal in this case ; for it describes, not the judgment appealed from, but a different judgment. There is a discrepancy between the judgment appealed from and the *521bond, which, of itself, would be fatal to the appeal. But, because there is no notice of appeal from the final judgment, the appeal must be dismissed.
Appeal dismissed.